Citation Nr: 0408223	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  96-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), assigned a 10 percent 
evaluation prior to October 30, 2000, and currently assigned 
a 30 percent evaluation from October 30, 2000.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO, in 
pertinent part, granted the claim of entitlement to service 
connection for PTSD and assigned a 10 percent evaluation.  
The appellant disagreed and this appeal ensued.  By an August 
2003 rating decision, the RO granted a 30 percent evaluation 
for this disability effective October 30, 2000, the date of 
the most recent VA examination.  Thus, the issues for 
appellate review are as stated on the title page of this 
decision.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  VA will notify the 
appellant if further action is required.  


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The criteria for rating PTSD are found at Diagnostic Code 
9411.  At the time the appellant filed his claim, the 
criteria for evaluating the disability was as follows:  

Noncompensable:  Neurotic symptoms which may 
somewhat adversely affect relationships with others 
but which do not cause impairment of working 
ability.  

10 percent:  Less than the criteria for the 30 
percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and 
industrial impairment.  

30 percent:  Definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

50 percent:  Ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.  

70 percent:  Ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are 
of such severity and persistence that there is 
severe impairment in the ability to obtain or 
retain employment.  

100 percent:  The attitudes of all contacts except 
the most intimate are so adversely affected as to 
result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to 
obtain or retain employment.  

38 C.F.R. § 4.132 (1996).  The term "definite" is 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  Hood v. Brown, 4 Vet. App. 
301 (1993).  "Definite" means "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more that 
moderate but less than rather large."  VAOPGCPREC 9-93.  

VA amended this criteria effective November 7, 1996.  See 61 
Fed. Reg. at 52,700-52,701 (Oct. 8, 1996).  As provided in a 
General Rating Formula for Mental Disorders, Diagnostic Code 
9411 for PTSD provides for the following evaluations:  

Noncompensable:  A mental condition has been 
formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and 
social functioning or to require continuous 
medication.  

10 percent:  Occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2003).  

The appellant was most recently examined on October 30, 2000, 
nearly three and a half years ago.  The record also contains 
several VA treatment records in May and July 2001 briefly 
discussing treatment of PTSD.  It is not clear that the 
examination in October 2000 accurately depicts the current 
symptomatology associated with PTSD.  The case is REMANDED 
for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003); 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  As 
noted above, convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  Schedule the appellant for a 
VA psychiatric examination to determine 
the extent of the service-connected PTSD.  
The claims folder and a copy of this 
REMAND must be made available to the 
physician for review in conjunction with 
the examination.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  

a.  The examiner must also comment on the 
extent to which PTSD affects occupational 
and social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (GAF score), with an 
explanation of the numeric code assigned, 
is to be included.  

b.  Ask the examiner to specifically 
comment on reduced or decreased work 
efficiency, reliability, productivity, or 
ability to perform occupational tasks; 
the level of routine behavior, self-care, 
and conversation; the presence and 
frequency of any depressed mood, anxiety, 
suspiciousness, panic attacks, sleep 
impairment, memory loss, or flattened 
affect; whether there is any illogical, 
obscure, irrelevant, circumstantial, 
circumlocutory, or stereotyped speech, 
panic attacks more than once a week, 
difficulty in understanding complex 
commands; whether there is any impairment 
of memory, judgment, or abstract 
thinking; any disturbances of motivation 
and mood; suicidal ideation; obsessional 
rituals interfering with routine 
activities; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; impairment in 
thought processes or communication; 
delusions or hallucinations; 
inappropriate behavior; danger of hurting 
self or others; inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or loss 
of memory loss for names of close 
relatives, own occupation, or own name.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



